ALLOWANCE
This Office action is written is response to the application filed 12/10/18. Claims 1-25 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Parnel 2017 discloses, inter alia, a distributed stochastic coordinate descent algorithm for massively parallel hardware. (See especially algorithms 3 and 4 on p. 423 and p. 425, respectively.) (Parnell T, Dünner C, Atasu K, Sifalakis M, Pozidis H. Large-scale stochastic learning using GPUs. In 2017 IEEE International Parallel and Distributed Processing Symposium Workshops (IPDPSW) 2017 May 29 (pp. 419-428). IEEE.)
 Jaggi discloses, inter alia, an algorithm for distributed dual coordinate ascent wherein a plurality of machines each trains on a disjoint subset of the original dataset. (See especially algorithm 1 on p. 3.) (Jaggi M, Smith V, Takác M, Terhorst J, Krishnan S, Hofmann T, Jordan MI. Communication-efficient distributed dual coordinate ascent. Advances in neural information processing systems. 2014;27.)
Li discloses, inter alia, an algorithm for distributed gradient descent featuring random partitioning of the features (at a parameter server) for distribution to worker machines. (See especially algorithm 3 on p. 593.) (Li M, Andersen DG, Park JW, Smola AJ, Ahmed A, Josifovski V, Long J, Shekita EJ, Su BY. Scaling distributed machine learning with the parameter server. In 11th 
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
in the host computer, generating random numbers associated with respective coordinates in a current batch b and sending the random numbers to the accelerator unit; [and]
in the accelerator unit, in parallel with said copying of batch b, sorting the random numbers for coordinates in the previous batch (b - 1) to randomly permute the coordinates and performing said stochastic optimization process for the permuted coordinates in batch (b - 1) to update the model vector w in dependence on coordinates in that batch.

Independent claims 10 and 21 each recite analogous features, and are allowable for the same reason.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/Vincent Gonzales/
Primary Examiner, Art Unit 2124